FILED
                           NOT FOR PUBLICATION                              NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHEAL H. HAGAN, individually and               No. 11-55080
on behalf of Craigmyle Halter Company,
LLC, a California limited liability              D.C. No. 5:07-cv-00064-ODW-OP
company; CRAIGMYLE HALTER
COMPANY, LLC,
                                                 MEMORANDUM *
              Plaintiffs - Appellees,

  v.

CRAIGMYLE HALTERS AND TACK
MANUFACTURING, LLC, a Delaware
limited liability company, DBA The
Craigmyle Company,

              Defendant,

  and

CLYDE VELTMANN, an individual;
DIANTHA VELTMANN,

              Defendants - Appellants.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

      Clyde Veltmann and Diantha Veltmann appeal pro se from the district

court’s order awarding attorney’s fees and collection costs to plaintiffs in this

diversity action. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a district court’s award of attorney’s fees and costs, and for

clear error its underlying factual determinations. P.N. v. Seattle Sch. Dist. No. 1,

474 F.3d 1165, 1168 (9th Cir. 2007). We affirm.

      The district court did not abuse its discretion in determining that the amount

of attorney’s fees was reasonable. See Tahara v. Matson Terminals, Inc., 511 F.3d

950, 955 (9th Cir. 2007) (“This court grants ‘considerable deference’ to a district

court’s determination as to what hours are ‘excessive, redundant, or otherwise

unnecessary.’” (citation omitted)); see also Secalt S.A. v. Wuxi Shenxi Constr.

Mach. Co., 668 F.3d 677, 690 (9th Cir. 2012) (“[C]ounsel ‘is not required to record

in great detail how each minute of his time was expended.’” (citation omitted)).

      Contrary to the Veltmanns’ contentions, the district court did not clearly err

in finding that the attorney’s fees incurred in other actions and the costs associated



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                        11-55080
with the transportation of the horses were reasonably related to the collection of the

promissory note. See Husain v. Olympic Airways, 316 F.3d 829, 835 (9th Cir.

2002) (“Clear error review is deferential to the district court, requiring a ‘definite

and firm conviction that a mistake has been made.’” (citation omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      The Veltmanns’ request for a stay is denied.

      AFFIRMED.




                                            3                                     11-55080